EXHIBIT 10.2

EXECUTION VERSION

A FIFTH THIRD BANCORP BANK

THIRD AMENDED AND RESTATED

REVOLVING CREDIT PROMISSORY NOTE

 

OFFICER NO. 4048    NOTE No.             

 

$30,000,000    December 29, 2005    First Amendment and Restatement June 8, 2006
   Second Amendment and Restatement February 28, 2007    Third Amendment and
Restatement February 29, 2008    (Effective Date)

Promise to Pay. On or before January 31, 2010 (the “Maturity Date”), the
undersigned, CECO FILTERS, INC., a Delaware corporation, NEW BUSCH CO., INC., a
Delaware corporation, THE KIRK & BLUM MANUFACTURING COMPANY, an Ohio
corporation, KBD/TECHNIC, INC., an Indiana corporation, CECOAIRE, INC., a
Delaware corporation, CECO ABATEMENT SYSTEMS, INC., a Delaware corporation, H.M.
WHITE, INC., a Delaware corporation, EFFOX INC., formerly known as CECO
ACQUISITION CORP., a Delaware corporation, GMD ENVIRONMENTAL TECHNOLOGIES, INC.,
formerly known as GMD ACQUISITION CORP., a Delaware corporation, and FKI
ACQUISITION CORP., a Delaware corporation (each, a “Borrower”, and,
collectively, the “Borrowers”), for value received, hereby jointly and severally
promise to pay to the order of FIFTH THIRD BANK, an Ohio banking corporation
(together with its successors and assigns, “Lender”), at 38 Fountain Square
Plaza, MD #10AT63, Cincinnati, Ohio 45263, or such other address as Lender may
provide from time to time, the sum of THIRTY MILLION AND 00/100 Dollars
($30,000,000), plus interest as provided herein, or so much thereof as is loaned
by Lender to Borrowers as Revolving Loans or for which credit is extended by
Lender as a Letter of Credit pursuant to the Credit Agreement among Lender,
Borrowers, and certain of Borrowers’ affiliates dated as of December 29, 2005,
as amended by the First Amendment to Credit Agreement dated as of June 8, 2006,
the Second Amendment to Credit Agreement dated as of February 28, 2007 and the
Third Amendment to Credit Agreement dated as of even date herewith (as the same
may be further amended, renewed, consolidated, restated or replaced from time to
time, the “Credit Agreement”). The outstanding balance of this Third Amended and
Restated Revolving Credit Promissory Note (this “Note”) shall appear on
supplemental bank records and is not necessarily the face amount of this Note,
which record shall evidence the balance due pursuant to this Note at any time.
As used herein, “Local Time” means the time at the office of Lender specified in
this Note.

This Note, and any request by Borrowers from time to time for an advance of a
specified principal amount hereunder, shall be subject to the terms and
conditions of the Credit Agreement. Capitalized terms used herein which are not
otherwise defined in this Note shall have the meanings set forth in the Credit
Agreement. This Note is entitled to the benefits and security of the Credit
Agreement, including, without limitation, acceleration upon the terms provided
therein, and of the other Loan Documents.



--------------------------------------------------------------------------------

The entire unpaid principal balance of this Note, together with all accrued and
unpaid interest and any other charges, advances and fees, if any, outstanding
hereunder, shall be due and payable in full on the earlier of the Maturity Date
or upon acceleration of the Indebtedness evidenced by this Note, notwithstanding
any other inconsistent or contradictory provisions contained in this Note.

Upon the occurrence and during the continuance of any Event of Default, the
entire unpaid principal balance of this Note, together with all accrued but
unpaid interest, and all other Obligations, shall, at Lender’s option, become
immediately due and payable, except that if there occurs an Event of Default of
the type described in Sections 6.1(d), 6.1(e), or 6.1(j) of the Credit
Agreement, the entire unpaid principal balance of this Note, together with all
accrued but unpaid interest, and all other Obligations shall become
automatically and immediately due and payable without notice, which Borrowers
hereby waive.

Interest. Principal amounts outstanding under this Note shall bear interest
commencing on the date of the first advance hereunder at the rate or rates per
annum set forth below, which rate or rates shall be designated by Borrowers as
more fully set forth herein (the “Interest Rate”). At any time and from time to
time during the term of this Note, so long as no Event of Default has occurred
and is continuing and so long as such outstanding principal amounts hereunder
are not then subject to a LIBOR Election, Borrowers may exercise their right to
adjust the Interest Rate on amounts of principal outstanding under this Note to
one of the rates set forth below upon notice to Lender as set forth below;
provided, however, that once the Interest Rate accruing against any amounts
outstanding hereunder is adjusted to a LIBOR Rate for a particular LIBOR
Interest Period, Borrowers may not elect to adjust such Interest Rate to a
different Interest Rate until the expiration of such LIBOR Interest Period.

(a) LIBOR Rate. Upon telephonic notice to Lender by 10:00 a.m. Local Time given
at least two Business Days prior to the beginning of a LIBOR Interest Period,
Borrowers may, subject to the terms of this Note, elect to have advances under
this Note bear interest at a rate per annum equal to the LIBOR Rate (as defined
herein) plus the Applicable LIBOR Rate Margin (as defined herein) (a “LIBOR
Election”). The “LIBOR Rate” is the rate of interest (rounded upwards, if
necessary, to the next 1/8 of 1% and adjusted for reserves if Lender is required
to maintain reserves with respect to relevant advances) fixed by the British
Bankers’ Association at 11:00 a.m., London, England time, relating to quotations
for the one month, two month, or three month London InterBank Offered Rates, as
selected by Borrowers in their LIBOR Election, on U.S. Dollar deposits as
published on Bloomberg LP, or, if no longer provided by Bloomberg LP, such rate
as shall be determined in good faith by Lender from such sources as Lender shall
determine to be comparable to Bloomberg LP (or any successor) as determined by
Lender at approximately 10:00 a.m. Local Time on the date of request by
Borrowers. Each determination by Lender of the LIBOR Rate shall be conclusive in
the absence of manifest error. Interest accruing based on the LIBOR Rate shall
be: (i) calculated based on a 360-day year and charged for the actual number of
days elapsed and (ii) payable in arrears on the last day of the applicable LIBOR
Interest Period. The Interest Rate applicable to a particular LIBOR Election
shall remain at the rate elected for the remainder of the subject LIBOR Interest
Period.

 

-2-



--------------------------------------------------------------------------------

The “LIBOR Interest Period” for each advance bearing interest with respect to
the LIBOR Rate (each such advance, a “LIBOR Rate Loan”) is a period of one
month, two months, or three months, at Borrowers’ election, which period shall
commence on a Business Day selected by Borrowers subject to the terms of this
Note. If a LIBOR Interest Period would otherwise end on a day that is not a
Business Day, such LIBOR Interest Period shall end on the next succeeding
Business Day; provided that, if the next succeeding Business Day falls in a new
month, such LIBOR Interest Period shall end on the immediately preceding
Business Day.

In addition, notwithstanding anything herein contained to the contrary, if,
prior to or during any period with respect to any LIBOR Election, any change in
any law, regulation or official directive, or in the interpretation thereof, by
any governmental body charged with the administration thereof, shall make it
unlawful for Lender to fund or maintain its funding in Eurodollars of any
portion of the advance subject to the LIBOR Rate or otherwise to give effect to
Lender’s obligations as contemplated hereby: (i) Lender may, by written notice
to Borrowers, declare Lender’s obligations to make, convert into, continue or
maintain LIBOR Rate Loans to be terminated forthwith, and (ii) the LIBOR Rate
with respect to Lender shall forthwith cease to be in effect, and interest shall
from and after such date be calculated at the Prime Rate as if a Prime Rate
Election had been made, and interest shall be paid, in arrears, on the first
(1st) day of each calendar month. Borrowers hereby agree to reimburse and
indemnify Lender from all increased costs or fees incurred by Lender subsequent
to the date hereof relating to the offering of rates of interest based upon the
LIBOR Rate. In addition, notwithstanding anything herein contained to the
contrary, if, prior to or during any period with respect to any LIBOR Election,
any change in any law, regulation or official directive, or in the
interpretation thereof, by any governmental body charged with the administration
thereof, shall:

 

  (i) increase the cost to Lender, by an amount which Lender deems to be
material, of making, converting into, continuing or maintaining LIBOR Rate
Loans, or to reduce any amount receivable hereunder in respect thereof, or

 

  (ii) have the effect of reducing the rate of return on Lender’s capital as a
consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such change by an amount deemed by Lender to be
material,

then, in any such case, after submission by Lender to Borrowers of a written
request therefor, Borrowers shall pay Lender any additional amounts necessary to
compensate Lender for such increased cost or reduction. Lender agrees that, upon
the occurrence of any event giving rise to the operation of this paragraph, it
will use reasonable efforts to designate another lending office (if possible)
for any LIBOR Rate Loans affected by such event with the object of avoiding the
consequences of such event; provided, that no such designation shall be required
unless such designation can be made on terms that, in the reasonable judgment of
Lender, cause Lender and its lending office(s) to suffer no material economic,
legal or regulatory disadvantage. A certificate of Lender setting forth the
amount or amounts necessary to compensate Lender as specified in this paragraph
and delivered to Borrowers shall be conclusive absent manifest error. Borrowers
shall pay Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

-3-



--------------------------------------------------------------------------------

Borrowers’ right to make a LIBOR Election shall be terminated automatically if
Lender, by telephonic notice, shall notify Borrowers that Eurodollar deposits
with a maturity corresponding to the maturity of the LIBOR Interest Period, in
an amount equal to the advances to be subject to the LIBOR Election are not
readily available in the London Inter-Bank Offered Rate Market, or that, by
reason of circumstances affecting the London Inter-Bank Offered Rate Market,
adequate and reasonable methods do not exist for ascertaining the rate of
interest applicable to such deposits for the proposed LIBOR Interest Period. In
such event, amounts outstanding hereunder shall bear interest at the Prime Rate
as if a Prime Rate Election had been made or at such other rate of interest as
may be agreed to between Lender and Borrowers.

If any amount as to which a LIBOR Election is in effect is repaid on a day other
than the last day of the applicable LIBOR Interest Period, or becomes payable on
a day other than the last day of the applicable LIBOR Interest Period due to
acceleration or otherwise, Borrowers, whether or not a debtor in a proceeding
under Title 11, United States Code, shall pay, on demand by Lender, such amount
(as determined by Lender) as is required to compensate Lender for any losses,
costs or expenses (“LIBOR Breakage Fee”), which Lender may incur as a result of
such payment or acceleration, including, without limitation, any loss, cost or
expense (including loss of profit) incurred by reason of liquidation or
reemployment of deposits or other funds acquired by Lender to fund or maintain
such amount bearing interest at the applicable LIBOR Rate. A certificate of
Lender setting forth the amount or amounts necessary to compensate Lender as
specified in this paragraph and delivered to Borrowers shall be conclusive
absent manifest error.

(b) Prime Rate. Upon telephonic notice by Borrowers to Lender by 10:00 a.m.
Local Time, Borrowers may elect to have all or any portion of the Revolving
Loans outstanding hereunder (provided such amounts are not then subject to a
LIBOR Election), bear interest at a floating rate equal to the rate of interest
per annum established from time to time by Lender at its principal office as its
“Prime Rate” plus the Applicable Prime Rate Margin (as defined below) (the
“Prime Rate Election”) (it being understood by Borrowers that such Prime Rate is
established for reference purposes only and not as Lender’s best loan rate). Any
adjustment in the Interest Rate resulting from a change in Lender’s Prime Rate
shall become effective as of the opening of business on the date of each change
(or if not a Business Day, the beginning of the day). Interest on the principal
amount subject to a Prime Rate Election shall be calculated based on a 360-day
year and charged for the actual number of days elapsed, and shall be payable in
arrears on the first day of each calendar month.

On or before the date that is two Business Days before the making of any LIBOR
Rate Loan, and on or before the date which is two Business Days prior to the
expiration of any applicable LIBOR Interest Period, Borrowers shall notify
Lender of each of the following: (a) the LIBOR Interest Period Borrowers have
elected regarding any such LIBOR Rate Loan or any continuation of a LIBOR
Election with respect to a LIBOR Rate Loan, (b) the amount of each such LIBOR
Rate Loan or continuation, and (c) the commencement date of each LIBOR Interest
Period. Borrowers may have LIBOR Rate Loans in minimum amounts of $1,000,000
(and integral multiples of $100,000) and such LIBOR Rate Loans may bear interest
at the applicable Interest Rate for different LIBOR Interest Periods so long as
(i) the last day of any LIBOR Interest Period does not exceed the Maturity Date
hereof; (ii) no LIBOR Election with respect to any LIBOR Rate Loan commences
prior to the expiration of the applicable LIBOR Interest Period in effect with
respect to such LIBOR Rate Loan; and (iii) at no time may Borrowers have more
than three outstanding LIBOR Rate Loans, in the aggregate, under all of their
Notes and one Prime Rate Election under this Note. If, at any time during the
term hereof,

 

-4-



--------------------------------------------------------------------------------

Borrowers fail to designate a LIBOR Interest Period or if Borrowers have not
elected another LIBOR Interest Period in accordance with this Note at least two
Business Days prior to the expiration of the LIBOR Interest Period then in
effect, Lender may assume that Borrowers have elected a Prime Rate Election.

(c) Pricing Grid. As used herein, the terms “Applicable Prime Rate Margin” and
“Applicable LIBOR Rate Margin” (hereafter sometimes collectively referred to as
the “Applicable Margins”) mean, as of any date, the applicable per annum rate
shown in the applicable column in the table below based on the then applicable
Fixed Charge Coverage Ratio. “Fixed Charge Coverage Ratio” has the meaning given
in the Credit Agreement.

 

Pricing Grid
Level

  

Fixed Charge Coverage Ratio

   Applicable Prime Rate
Margin   Applicable LIBOR Rate
Margin

Level 1

   £ 1.50 to 1.0    0.25%   2.50%

Level 2

   > 1.50 to 1.0 and £ 2.0 to 1.0    0.0%   2.25%

Level 3

   > 2.0 to 1.0    0.0%   2.00%

For purposes of determining the Applicable Margins: the Fixed Charge Coverage
Ratio will, on and after the First Pricing Grid Determination Date, be
determined (i) as of the end of each Fiscal Year ending on and after the First
Pricing Grid Determination Date (each such date being a “Determination Date”)
and (ii) in the same manner used to determine the Fixed Charge Coverage Ratio
set forth in Section 5.10 of the Credit Agreement. The “First Pricing Grid
Determination Date” will be December 31, 2007. On Lender’s receipt of the
financial statements and Compliance Certificate required to be delivered to
Lender pursuant to Sections 4.3(b) and 4.3(d) of the Credit Agreement for the
Fiscal Year then ended, the Interest Rate will be subject to adjustment in
accordance with the table set forth above in this subparagraph (c) based on the
then Fixed Charge Coverage Ratio for such Fiscal Year then ended so long as no
Event of Default is existing as of the applicable effective date of adjustment.
The foregoing adjustment, if applicable, will become effective for LIBOR
Elections made with respect to the Revolving Loans, the unpaid principal balance
of the Revolving Loans subject to a Prime Rate Election and other outstanding
Obligations related to the Revolving Loans and the Letter of Credit Obligations
due with respect to Letters of Credit issued or renewed, on and after the first
day of the first calendar month following delivery to Lender of the financial
statements and Compliance Certificate required to be delivered to Lender
pursuant to Sections 4.3(b) and 4.3(d) of the Credit Agreement for the Fiscal
Year then ended until the next succeeding effective date of adjustment pursuant
to this subparagraph (c). Each of the financial statements and Compliance
Certificate required to be delivered to Lender must be delivered to Lender in
compliance with Section 4.3 of the Credit Agreement. If, however, either the
financial statements or the Compliance Certificate required to be delivered to
Lender pursuant to Sections 4.3(b) and 4.3(d) of the Credit Agreement have not
been delivered in accordance with Section 4.3 of the Credit Agreement, then, at
Lender’s option, commencing on the date upon which such financial statements or
Compliance Certificate should have been delivered in accordance with Section 4.3
of the Credit Agreement and continuing until such financial statements or
Compliance Certificate are actually delivered in accordance with Section 4.3 of
the Credit Agreement, it shall be assumed for purposes of determining the
Applicable Margins, that the Fixed Charge Coverage Ratio was £ 1.50 to 1.0 and
the pricing associated therewith (i.e., Pricing Grid Level 1) will be applicable
on the then applicable Determination Date. As of the Effective Date of this
Note, the Applicable Prime Rate Margin is 0.0% per annum and the Applicable
LIBOR Rate Margin is 2.00% (i.e., Pricing Grid Level 3, notwithstanding the Loan
Parties’ actual Fixed Charge Coverage Ratio prior to and as of such Effective
Date).

 

-5-



--------------------------------------------------------------------------------

Maximum Rate. In no event shall the Interest Rate provided for hereunder,
together with all fees and charges as provided for herein or in any other Loan
Document which are treated as interest under applicable law (collectively with
interest, the “Charges”), exceed the maximum rate legally chargeable by Lender
under applicable law for loans of the type provided for hereunder (the “Maximum
Rate”). If, in any month, the Charges, absent such limitation, would have
exceeded the Maximum Rate, then the Charges for that month shall be at the
Maximum Rate, and, if in future months, such Charges would otherwise be less
than the Maximum Rate, then such Charges shall remain at the Maximum Rate until
such time as the amount of Charges paid hereunder and under the other Loan
Documents equals the amount of Charges which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of Charges paid or accrued in respect
of the Indebtedness evidenced by this Note and the other Obligations is less
than the total amount of Charges which would, but for this paragraph, have been
paid or accrued if the Charges otherwise set forth in this Note and in the other
Loan Documents had at all times been in effect, then Borrowers shall, to the
extent permitted by applicable law, pay to Lender an amount equal to the
difference between: (a) the lesser of: (i) the amount of Charges which would
have been charged if the Maximum Rate had, at all times, been in effect or
(ii) the amount of Charges which would have accrued had such Charges otherwise
provided for in this Note and in the other Loan Documents at all times been in
effect and (b) the amount of Charges actually paid or accrued in respect of the
Indebtedness evidenced by this Note or any of the other Loan Documents. In the
event that a court of competent jurisdiction determines that Lender has received
any Charges in respect of the Indebtedness evidenced by this Note and the other
Loan Documents in excess of the Maximum Rate, such excess shall be deemed
received on account of, and shall automatically be applied to reduce, the
Obligations owed to Lender other than any Charges, in the inverse order of
maturity, and if there are no Obligations to Lender outstanding, Lender shall
refund to Borrowers (or to such Person to which Lender is directed by a court of
competent jurisdiction) such excess.

Use of Proceeds. Borrowers certify that the proceeds of the Revolving Loans will
be used for the purposes set forth in the Credit Agreement.

Default Rate; Fees. To the extent any payment is not made within 15 days after
the date when due under this Note and, at or before the end of such 15-day
period, there was insufficient Revolving Loan Availability to charge the full
amount of such payment to the loan account with Lender as an advance of the
Revolving Loans, Borrowers shall pay to Lender a late payment fee equal to two
percent (2%) of that portion of any payment not paid when due (whether by
maturity, acceleration or otherwise). After the occurrence and during the
continuation of an Event of Default, Borrowers agree that Lender may, without
notice, increase the Interest Rate by an additional 2.0% per annum (the “Default
Rate”); provided that this paragraph shall not be deemed to constitute a waiver
of any Event of Default or an agreement by Lender to permit any late payments
whatsoever.

 

-6-



--------------------------------------------------------------------------------

Prepayment. Borrowers will make each mandatory prepayment of the principal of
this Note required by the Credit Agreement. Subject to Section 6.4(b) of the
Credit Agreement, Borrowers may prepay all of this Note at any time; provided
that if any prepayment results in any LIBOR Breakage Fee or a Termination Fee
(as defined in Section 6.4(b) of the Credit Agreement), Borrowers will pay such
LIBOR Breakage Fee due in accordance with this Note and, as applicable, the
Termination Fee.

Entire Agreement. Borrowers agree that there are no conditions or understandings
which are not expressed in this Note or the other Loan Documents.

Severability. If any provision of this Note is held to be invalid by a court of
competent jurisdiction in a final order, the invalid provision will, subject to
the provisions of this Note with respect to the Maximum Rate, be deemed severed
from this Note and shall not affect any part of the remainder of the provisions
of this Note.

Joint Obligations. All of the obligations of Borrowers hereunder are joint,
several and primary. No Borrower shall be or be deemed to be an accommodation
party with respect to this Note.

Assignment. Borrowers agree not to assign any of any Borrower’s rights, remedies
or obligations described in this Note without the prior written consent of
Lender, which consent may be withheld in Lender’s sole discretion. Borrowers
agree that Lender may assign some or all of its rights and remedies described in
this Note without prior consent from Borrowers, provided that Lender will
promptly notify Borrowers of a total assignment of this Note.

Prior Note. This Note is issued, not as a refinancing or refunding of or payment
toward, but as a continuation of, the Obligations of Borrowers to Lender
pursuant to that certain Second Amended and Restated Revolving Credit Promissory
Note dated as of February 28, 2007 in the principal amount of $20,000,000 (as
amended, and together with all prior amendments thereto or restatements thereof,
the “Prior Note”), together with any and all additional Revolving Loans incurred
under this Note. Accordingly, this Note shall not be construed as a novation or
extinguishment of the Obligations arising under the Prior Note, and its issuance
shall not affect the priority of any Lien granted in connection with the Prior
Note. Interest accrued under the Prior Note prior to the date of this Note
remains accrued and unpaid under this Note and does not constitute any part of
the principal amount of the Indebtedness evidenced hereby. The entire unpaid
principal balance created or existing under, pursuant to, as a result of, or
arising out of, the Prior Note shall, together with any and all additional
Revolving Loans incurred under this Note, continue in existence under this Note,
which Obligations Borrowers acknowledge, affirm, and confirm to Lender. The
Indebtedness evidenced by this Note will continue to be secured by all of the
collateral and other security granted to Lender under the Prior Note and the
other Loan Documents.

Modification; Waiver of Lender. The modification or waiver of any of Borrowers’
obligations or Lender’s rights under this Note must be contained in a writing
signed by Lender and Borrowers. Lender may perform a Borrower’s obligations, or
delay or fail to exercise any of Lender’s rights or remedies, without causing a
waiver of those obligations or rights. A waiver on one occasion shall not
constitute a waiver on another occasion. Borrowers’ obligations under this Note
shall not be affected if Lender amends, compromises, exchanges, fails to
exercise, impairs or releases: (i) any of the obligations belonging to any
co-borrower, indorser or guarantor, (ii) any of its rights against any
co-borrower, guarantor or indorser, or (iii) any of the Loan Collateral.

 

-7-



--------------------------------------------------------------------------------

Waivers of Borrowers. To the extent not prohibited by law or required by the
Credit Agreement, demand, presentment, protest and notice of dishonor, notice of
protest and notice of default are hereby waived by each Borrower, and any
indorser or guarantor hereof. Borrowers and all co-makers and accommodation
makers of this Note hereby waive all suretyship defenses, including, but not
limited to, all defenses based upon impairment of collateral and all suretyship
defenses described in Section 3-605 of the Uniform Commercial Code (the “UCC”).
Such waiver is entered to the fullest extent permitted by Section 3-605 of the
UCC.

Governing Law; Consent to Jurisdiction. This Note is delivered in, is intended
to be performed in, will be construed and enforceable in accordance with and
governed by the internal laws of, the State of Ohio, without regard to
principles of conflicts of law. Each Borrower agrees that the state and federal
courts in Hamilton County, Ohio shall, at Lender’s sole option, have exclusive
jurisdiction over all matters arising out of this Note, WITHOUT LIMITATION ON
THE ABILITY OF LENDER, ITS SUCCESSORS AND ASSIGNS, TO INITIATE AND PROSECUTE IN
ANY APPLICABLE JURISDICTION ACTIONS RELATED TO THE REPAYMENT AND COLLECTION OF
THE OBLIGATIONS AND THE EXERCISE OF ALL OF LENDER’S RIGHTS AGAINST EACH BORROWER
WITH RESPECT THERETO AND ANY SECURITY OR PROPERTY OF EACH BORROWER, INCLUDING,
WITHOUT LIMITATION, DISPOSITIONS OF THE LOAN COLLATERAL, and that service of
process in any such proceeding shall be effective if mailed to Borrowers in
accordance with the Credit Agreement.

JURY WAIVER. EACH BORROWER, ANY INDORSER OR GUARANTOR HEREOF, AND LENDER WAIVE
THE RIGHT TO A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

[Signature Page Follows]

 

-8-



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, each Borrower has executed this Note by its duly authorized
officer as of the date first above written.

 

CECO FILTERS, INC.     H.M. WHITE, INC. NEW BUSCH CO., INC.     GMD
ENVIRONMENTAL THE KIRK & BLUM     TECHNOLOGIES, INC., formerly known
MANUFACTURING COMPANY     as GMD ACQUISITION CORP. KBD/TECHNIC, INC.    
CECOAIRE, INC.     By:   /s/ Dennis W. Blazer CECO ABATEMENT SYSTEMS, INC.      
Dennis W. Blazer, Treasurer

EFFOX INC., formerly known as CECO

ACQUISITION CORP.

      FKI ACQUISITION CORP.      

 

By:   /s/ Dennis W. Blazer   Dennis W. Blazer, Secretary and Treasurer

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE

(Third Amendment and Restatement)